                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


ITZA JUDITH DIAZ DE LEON,                            §
             Plaintiff,                              §
                                                     §            EP-18-CV-00185-RFC
-vs-                                                 §
                                                     §
NANCY A. BERRYHILL, ACTING                           §
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,1
             Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff appeals from the decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying her claims for disability insurance benefits (“DIB”)

under Title II of the Social Security Act and supplemental security income (“SSI”) under Title

XVI of the Social Security Act. Both parties consented to trial on the merits before a United

States Magistrate Judge, and the case was transferred to this Court for trial and entry of judgment

pursuant to 28 U.S.C. § 636(c) and Appendix C to the Local Court Rules of this district. For the

reasons set forth below, this Court orders that the Commissioner’s decision be AFFIRMED.


                                      PROCEDURAL HISTORY

       On August 21, 2015, Plaintiff filed an application for DIB and an application for SSI

alleging a disability onset date of September 4, 2014. (R:182, 190). Plaintiff’s applications were

denied initially on November 4, 2015, and upon reconsideration on March 1, 2016. (R:104, 115).



1
  On March 6, 2018, the Government Accountability Office determined that Nancy Berryhill’s
continued service as Acting Commissioner of Social Security violated the Federal Vacancies
Reform Act of 1998. GOVERNMENT ACCOUNTABILITY OFFICE, Violation of the Time
Limit Imposed by the Federal Vacancies Reform Act of 1998—Commissioner, Social Security
Administration (2018), https://www.gao.gov/assets/700/690502.pdf. Accordingly, this position is
now vacant.
                                                1
On May 8, 2017, a de novo hearing was held before an administrative law judge (“ALJ”), and the

ALJ issued an unfavorable decision on September 5, 2017, denying benefits. (R: 24, 30). The

Appeals Council subsequently denied Plaintiff’s request for review on April 23, 2018. (R:1).

                                                 ISSUES

       Plaintiff presents the following issues for review:

       1. Whether the ALJ erred in his determination of Plaintiff’s physical limitations;
       2. Whether the ALJ erred in his evaluation of Dr. Francisco Gonzalez’s opinion;
       3. Whether the ALJ erred by concluding that Plaintiff’s impairment or combination of
          impairments did not meet one of the listed impairments; and
       4. Whether the ALJ erred in formulating Plaintiff’s residual functional capacity
          (“RFC”).

(ECF. No. 19).
                                             DISCUSSION

   A. Standard of Review

       This Court’s review is limited to a determination of whether the Commissioner’s final

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards in evaluating the evidence. See Martinez v.

Chater, 64 F.3d 172, 173 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir.

1994). Substantial evidence is more than a scintilla, but less than a preponderance, and is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Ripley

v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). A finding of no substantial evidence will be made

only where there is a “conspicuous absence of credible choices” or “no contrary medical

evidence.” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (citing Hames v. Heckler, 707

F.2d 162, 164 (5th Cir. 1983)). In reviewing the substantiality of the evidence, a court must

consider the record as a whole and “must take into account whatever in the record fairly detracts




                                                 2
from its weight.” Singletary v. Bowen, 798 F.2d 818, 823 (5th Cir. 1986) (quoting Parsons v.

Heckler, 739 F.2d 1334, 1339 (8th Cir. 1984)).

       If the Commissioner’s findings are supported by substantial evidence, they are conclusive

and must be affirmed. Martinez, 64 F.3d at 173. In applying the substantial evidence standard, a

court must carefully examine the entire record, but may not reweigh the evidence or try the

issues de novo. Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). It may not substitute

its own judgment “even if the evidence preponderates against the [Commissioner’s] decision,”

because substantial evidence is less than a preponderance. Harrell v. Bowen, 862 F.2d 471, 475

(5th Cir. 1988). Conflicts in the evidence are for the Commissioner, and not the courts, to

resolve. Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993).

   B. Evaluation Process

       Disability is defined as the “inability to engage in substantial gainful activity by reason of

any medically determinable physical or mental impairment which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The ALJ

evaluates disability claims according to a sequential five-step process: (1) whether the claimant

is currently engaged in substantial gainful activity; (2) whether the claimant has a medically

determinable impairment(s) that is severe; (3) whether the claimant’s impairment(s) meet or

equal the severity of an impairment listed in 20 C.F.R. Part 404, Subpart B, Appendix 1; (4)

whether the impairment(s) prevent claimant from performing past relevant work; and (5) whether

the impairment(s) prevent the claimant from doing any other work. 20 C.F.R. § 404.1520(4).

       An individual applying for benefits bears the initial burden of proving that he is disabled

for purposes of the Act. Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990). The claimant

bears the burden of proof at the first four steps. Once met, the burden will then shift to the



                                                 3
Commissioner to show that there is other substantial gainful employment available that the

claimant is capable of performing. Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir.1988). If the

Commissioner satisfies this burden, “the burden then shifts back to the claimant to prove that he

is unable to perform the alternate work.” Selders, 914 F.2d at 618 (citing Fraga v. Bowen, 810

F.2d 1296, 1302 (5th Cir. 1987)).

       Here, at the first step, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since September 4, 2014, the alleged onset date. (R:12). At the second step, the ALJ

found that Plaintiff had the following severe impairments: ventricular tachycardia, affective

disorder, and anxiety disorder. (Id.). The ALJ also found Plaintiff’s hyperlipidemia to be non-

severe. (R:13). At the third step, the ALJ found that Plaintiff did not have an impairment or

combinations of impairments that met or medically equaled the severity of one of the listed

impairments. (Id.).

       Before the fourth step, the ALJ found that Plaintiff was capable of performing light work.

(R:15). Specifically, Plaintiff was found to be able to do the following: lift twenty pounds

occasionally and ten pounds frequently; stand and /or walk for up to six hours in an eight-hour

workday and sit for up to six hours in an eight-hour workday; occasionally climb ramps and

stairs; never climb ladders, ropes, or scaffolds; occasionally balance; should avoid unprotected

heights and the use of moving machinery; can understand, remember, and carry out detailed but

not complex instructions; can make work-related decisions; can attend and concentrate for

extended periods of up to two-hour intervals; can interact appropriately with the public,

coworkers, and supervisors; and can respond appropriately to changes in a routine work setting.

(R:15–16).




                                                4
       At the fourth step, the ALJ found that Plaintiff was unable to perform any past relevant

work. (R:22). At the last step, considering Plaintiff’s age, education, work experience, and RFC,

the ALJ found that there were jobs that existed in significant numbers in the national economy

that Plaintiff could have performed. (R:23). The ALJ concluded that Plaintiff had not been under

a disability, as defined in the Social Security Act, from September 4, 2014, through the date of

the ALJ’s decision. (R:24).

   C. Analysis

           a. The ALJ did not err in determining Plaintiff’s physical impairments

       In Plaintiff’s first contention, Plaintiff argues that the ALJ’s findings regarding her

physical limitations are inconsistent. (ECF. No. 19:3–6). Plaintiff argues that her impairments

were not slight and the effects were not minimal, and thus, the ALJ’s findings were

contradictory. (ECF. No. 19:4). Plaintiff’s argument is without merit.

       At step two, the ALJ is only required to determine whether any identified impairments

were severe or not severe, and all impairments, regardless of their designation, are considered in

the ALJ’s subsequent analysis. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Here, the ALJ

considered all of Plaintiff’s physical and mental impairments and properly concluded that they

were severe and not slight or minimal. (Id.). Specifically, at step two, the ALJ found that

Plaintiff had severe ventricular tachycardia, affective disorder, and anxiety disorder. (R:12).

       Plaintiff also contends that her physical and mental impairments were more severe than

what the ALJ determined, the ALJ ignored the medical opinion and diagnosis of Dr. Francisco

Gonzalez, and her impairments should have met a listed impairment. (R: 5–6). Plaintiff briefed

these points in her second, third, and fourth contentions. To avoid wasteful repetition, these

points will be addressed then.



                                                 5
            b. The ALJ did not err in his evaluation of Plaintiff’s treating physician

       In Plaintiff’s second contention, Plaintiff argues that the ALJ failed to give Dr.

Gonzalez’s opinion controlling weight. (ECF. No.19:6–10). Specifically, Plaintiff argues that

when the ALJ failed to give Dr. Gonzalez’s opinion controlling weight, the ALJ erred by failing

to discuss the six factors required by 20 C.F.R. § 404.1527(c)(2) and 20 C.F.R. § 416.927 (c)(2)

because no examining or treating physician contradicted Dr. Gonzalez’s opinion. (ECF.

No.19:6–10). Plaintiff also argues that in the alternative, the ALJ erred by failing to give Dr.

Gonzalez’s opinion extra weight because he is a specialist. (Id. at 9).

       Ordinarily, a treating physician’s opinion should be given controlling weight if it is: (1)

well-supported by medically acceptable clinical and laboratory diagnostics techniques; and (2)

not inconsistent with other substantial evidence. Newton v. Apfel, 209 F.3d 448, 455 (5th Cir.

2000); Thomas v. Astrue, 227 F. App’x 350, 353 (5th Cir. 2008). However, a treating physician’s

opinions are not conclusive. Perez v. Barnhart, 415 F.3d 457, 466 (5th Cir. 2005). The ALJ may

assign little or no weight to the opinion of any physician for good cause. Newton, 209 F.3d at

455–56. Good cause exists where statements are “brief and conclusory, not supported by

medically acceptable clinical laboratory diagnostics techniques, or otherwise unsupported by

evidence.” Perez, 415 F.3d at 466.

       Absent reliable medical evidence from a treating or examining physician controverting

the claimant’s treatment specialist, an ALJ may reject the opinion of a treating physician only if

the ALJ performs a detailed analysis under the applicable federal regulation. Newton, F.2d at

453. Specifically, the regulation requires the consideration of:

       1.   Length of the treatment relationship and the frequency of examination;
       2.   Nature and extent of the treatment relationship;
       3.   Supportability;
       4.   Consistency;

                                                 6
       5. Specialization; and
       6. Other factors that tend to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c)(2), § 416.927 (c)(2).2

       The record shows that Plaintiff saw Dr. Gonzalez, Plaintiff’s treating cardiologist,

multiple times in 2016. (R: 644–748). On November 10, 2016, Dr. Gonzalez filled out a Medical

Source Statement (“MSS”). In the MSS, Dr. Gonzalez indicated that Plaintiff could perform the

following: occasionally lift or carry up to ten pounds; sit for five hours in an eight-hour workday;

stand for one hour in an eight-hour workday; walk for two hours in an eight-hour workday;

continuously reach, handle, finger, feel, push, and pull with both hands; occasionally climb

stairs, ramps, ladders, or scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; and

occasionally tolerate exposure to various environmental limitations. (R:742–48). Dr. Gonzalez’s

findings in his MSS were significantly more limiting than what the ALJ ultimately concluded,

and the ALJ gave Dr. Gonzalez’s opinion little weight. (R:22).

       The ALJ did not err because other examining physicians contradicted Dr. Gonzalez’s

opinion. First, on October 19, 2015, Plaintiff saw Dr. Augustine O. Eleje. (R:558–62). Dr. Eleje

found that Plaintiff had a history of chest pain, atrial fibrillation, and ventricular tachycardia;

however, Dr. Eleje concluded that Plaintiff had no limitations with sitting, standing, moving

about, handling objects, lifting, carrying, hearing, and speaking. (R:561).

       Second, on January 23, 2016, Plaintiff visited Dr. Juan Castro Combs. (R:569–74). Dr.

Combs found that Plaintiff can sit normally in an 8-hour workday with normal breaks; had mild

limitations with standing and mild to moderate limitations with walking; did not need an

assistive device; had mild to moderate limitations with lifting and carrying weight; had no



2
  Plaintiff’s application was filed prior to March 27, 2017, therefore the former rules for
evaluating medical source opinions apply. See 20 C.F.R. § 404.1527.
                                                  7
limitations on bending, stooping, crouching, and squatting; no manipulative limitations on

reaching, handing, feeling, grasping, and fingering; and no relevant visual, communicative, or

work place environmental limitations. (R:573–74).

       The opinions from Dr. Eleje and Dr. Combs both support the ALJ’s decision. Both

examining physicians indicated that Plaintiff was significantly less limited than what Dr.

Gonzalez ultimately concluded in his MSS. Thus, the ALJ was not required to undergo the six-

factor analysis. Similarly, because of Dr. Eleje’s and Dr. Combs’s opinions, the ALJ did not err

by failing to give Dr. Gonzalez’s opinion extra weight because he is a specialist. Newton, 209

F.3d at 453(“[A]bsent reliable medical evidence from a treating or examining physician

controverting the claimant’s treating specialist, an ALJ may reject the opinion of the treating

physician only if the ALJ performs a detailed analysis of the treating physician’s views under the

criteria set forth in 20 C.F.R. § 404.1527(d)(2)”); see also Holifield v. Astrue, 402 F. App’x 24,

27–28 (5th Cir. 2010) (indicating that the ALJ is free to reject the opinion of any physician when

the evidence supports a contrary conclusion).

       Finally, embedded in Plaintiff’s second contention, Plaintiff also argues that the ALJ

failed to conduct a de novo hearing. (ECF. No. 19:9–10). The ALJ conducted a de novo hearing

on May 8, 2017, with Plaintiff in attendance. (R: 30).

           c. Plaintiff did not have an impairment that met one of the listed impairments

       Next, Plaintiff argues that her medical impairments, individually or in combination,

should have met one of the listed impairments (ECF. No.19:10).

       Listings criteria are demanding and stringent. Falco v. Shalala, 27 F.3d 160, 162 (5th Cir.

1994). At step three, the burden of proof rests with the claimant, and the claimant must show that

her impairments meet all of the specified medical criteria. Sullivan v. Zebley, 493 U.S. 521, 530



                                                8
(1990). An impairment that does not satisfy all of the requirements cannot qualify as a disability.

Id. at 530.

        At the second step, the ALJ found that Plaintiff had the following severe impairments:

ventricular tachycardia, affective disorder, and anxiety disorder. (R:12). At the third step, the

ALJ found that Plaintiff did not have an impairment or combinations of impairments that met or

medically equaled the severity of one of the listed impairments. (R:13).

        In reaching his decision, the ALJ considered if Plaintiff met the following for her

ventricular tachycardia disease: chronic heart failure, 4.02; ischemic heart disease, 4.04;

recurrent arrhythmias, 4.05; symptomatic congenital heart disease, 4.06; heart transplant, 4.09;

aneurysm of aorta of major branches, 4.10; chronic venous insufficiency, 4.11; and peripheral

arterial disease, 4.12. (Id.). For affective disorder and anxiety disorder, the ALJ considered the

following: depressive, bipolar, and related disorders, 12.04; and anxiety and obsessive-

compulsive disorder, 12.06. (Id.).

        The ALJ’s decision is supported by substantial evidence. While Plaintiff cites her

medical history at length, especially her mental impairments and medication side effects, she

does not show how she meets each of the required criteria under the listing. Accordingly,

Plaintiff has not met her burden to demonstrate that her disability meets the criteria under the

listing. Zebley, 493 U.S. at 530; See Heck v. Colvin, 674 F.App’x 411, 415 (5th Cir. 2017)

(indicating that it is the Plaintiff’s burden to demonstrate that her impairment met all of the listed

criteria in the listing).

        Finally, Plaintiff heavily cites the opinion of Dr. Alex Salazar, Plaintiff’s psychiatrist at

Emergency Health Network. (ECF. No 19:12–13). Although Plaintiff indicates that Dr. Salazar

diagnosed her with depression (ECF. No. 19:12), Dr. Salazar’s medical notes from Emergency



                                                  9
Health Network also indicated that Plaintiff was alert and oriented to person, place, time, and

situation; Plaintiff’s speech was clear, coherent and spontaneous, and soft spoken; Plaintiff’s

thought process was coherent; Plaintiff had no perceptual disturbances, no delusions, and no

suicidal or homicidal thoughts; Plaintiff had normal attention span and concentration; Plaintiff

had normal psychomotor activity; Plaintiff had grossly intact cognition; Plaintiff had good

insight, judgment, and intellectual functionary and fund of knowledge; and Plaintiff had no

issues with her memory. (R: 785–86). Thus, based on Dr. Salazar’s medical notes, Plaintiff’s

mental impairments did not satisfy the severity requirement under paragraph B for sections 12.04

and 12.06 of the listing.

           d. The ALJ did not err in determining Plaintiff’s RFC

       In Plaintiff’s last contention, Plaintiff argues that the ALJ’s determination regarding

Plaintiff’s ability to perform light work is not supported by substantial evidence. (ECF. No

19:16–17). Specifically, the ALJ should have found Plaintiff unable to perform light work, the

ALJ erred in forming his hypothetical to the vocational expert (“VE”), the ALJ failed to account

for Plaintiff’s medication side effects in formulating Plaintiff’s RFC, the ALJ erred when he

determined that Plaintiff could no longer perform her past relevant work, the ALJ erred by

incorrectly listing the jobs provided by the VE as light, and the ALJ failed to incorporate

Plaintiff’s off-task percentage of 20 percent. (Id.).


                    i. The ALJ’s RFC determination is supported by substantial evidence

       First, this Court will decide whether Plaintiff’s RFC is supported by substantial evidence

and whether the ALJ erred by failing to account for Plaintiff’s medication side effects together.

       The ALJ is responsible for determining a plaintiff’s RFC. 20 C.F.R. §§ 404.1546(c),

416.946(c). RFC is defined as “the most you can still do despite your limitations.” 20 C.F.R. §§

                                                  10
404.1545(a)(1), 416.945(a)(1). In determining a plaintiff’s RFC, the ALJ must consider all of the

medically determinable impairments—including non-severe impairments—as well as all of the

relevant medical and other evidence. 20 C.F.R. §§ 404.1545(a)(2)-(3), 416.945(a)(2)-(3).

       Further, pursuant to SSR 96–8p, the RFC assessment “must be based on all of the

relevant evidence in the case record,” such as the effects of treatment, including limitations or

restrictions imposed by the mechanics of treatment (e.g., frequency of treatment, duration,

disruption to routine, side effects of medication). As mentioned earlier, the ALJ found that

Plaintiff was able to perform light work.3 The applicable regulations define light work as “lifting

no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds.” 20 CFR §§ 404.1567(b), 416.967(b); See also SSR 83-10.

       In this case, substantial evidence supports the ALJ’s RFC determination. First, as

mentioned previously, both Dr. Eleje’s and Dr. Comb’s medical opinions support the ALJ’s

determination regarding Plaintiff’s physical capabilities. Further, medical notes from Dr.

Gonzalez and from Dr. Salazar support the ALJ’s determination regarding Plaintiff’s mental

capabilities. (R: 582–83, 598–99, 647–48, 738–39, 752–53, 762–63, 772–73, 785–86). For

example, on August 4, 2016, Dr. Gonzalez indicated that Plaintiff denied having the following

conditions: difficulty with concentration; poor balance; headaches; disturbances in coordination;

numbness; inability to speak; sense of falling down, tingling; brief paralysis; visual disturbances;

seizures; weakness; sensation of spinning room; tremors; fainting; excessive daytime sleeping



3
  The ALJ placed the following additional restrictions: occasionally climb ramps and stairs;
never climb ladders, ropes, or scaffolds; occasionally balance; avoid unprotected heights and the
use of moving machinery; can understand, remember, and carry out detailed but not complex
instructions; can make work-related decisions; can attend and concentrate for extended periods
of up to two-hour intervals; can interact appropriately with public, coworkers, and supervisors;
and can respond appropriately to changes in a routine work setting. (R:15–16).


                                                11
and memory loss; having a sense of great danger; anxiety; suicidal thoughts; mental problems;

depression; and thoughts of violence and frightening visions or sounds. (R:647). Finally, Dr.

Gonzales also examined Plaintiff on that date and found her to be alert and cooperative,

displayed normal mood and affect, and had normal attention span and concentration. (R:648).

The medical records from Dr. Salazar and subsequent examination from Dr. Gonzalez mirrored

Dr. Gonzalez’s August 2016 findings. (R: 582–83, 598–99, 738–39, 752–53, 762–63, 772–73,

785–86).

       Moreover, the record supports the ALJ’s RFC determination. First, Plaintiff left her last

job not because of her impairments, but due to the relocation of the company. Plaintiff did not

seek subsequent employment. (R:17, 210, 564). Further, the record indicates that Plaintiff can

perform certain cleaning chores, can cook to a limited degree, can walk and drive, can go

shopping, can handle money, and her medication did provide her with relief in regards to her

anxiety-related impairments, notwithstanding Plaintiff’s asserted side effects. (R:234–39). While

this Court is aware that some evidence supports Plaintiff’s argument, in determining whether

substantial evidence supports the ALJ’s decision, this Court may not reweigh the evidence or try

the issues de novo. Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). Even if a

preponderance of the evidence supports Plaintiff, this Court may not overturn the

Commissioner’s decision because substantial evidence is less than a preponderance. Harrell v.

Bowen, 862 F.2d 471, 475 (5th Cir. 1988).

       Finally, the ALJ properly accounted for Plaintiff’s medication side effects. At the

hearing, Plaintiff discussed her medication side effects with the ALJ. (R:39–44). Plaintiff

indicated that these medications caused fatigue, dizziness, and often left her in a zombie-like

state. (Id.). Subsequently, the ALJ limited Plaintiff’s physical and mental capabilities in his



                                               12
hypotheticals to the VE (R:49–50). The ALJ also discussed these side effects in his opinion.

(R:14, 16–17). Due to a mixture of Plaintiff’s impairments and side effects from her medication,

the ALJ found Plaintiff capable of performing a limited range of light work. (R:15–16).

Ultimately, because of the contradictory evidence mentioned above, the ALJ concluded that

Plaintiff was not disabled from all work activity.

                   ii. The ALJ did not err in formulating his hypothetical to the VE

       Next, Plaintiff argues that the ALJ did not account for Plaintiff’s depression, anxiety, and

medication side effects when forming his hypotheticals to the VE. (ECF. No. 19:16). This

argument is without merit.

       In Bowling v. Shalala, the Fifth Circuit indicated that an ALJ’s hypothetical to a VE is

defective unless the hypothetical reasonably incorporated all disabilities the ALJ reasonably

recognized and the claimant had a chance to cross-examine and to correct deficiencies in the

hypothetical. 36 F.3d 431, 436 (5th Cir. 1994). An applicant waives his right to challenge a

hypothetical on review if he does not address its deficiencies at the hearing. Wise v. Barnhart,

101 F.App’x. 950, 951 (5th Cir. 2004) (per curiam) (citing Bowling, 36 F.3d at 436); but see

Boyd v. Apfel, 239 F.3d 698, 707 (5th Cir. 2001) (indicating that a claimant’s failure to identify

deficiencies at the hearing does not automatically salvage that hypothetical as a proper basis for a

determination of non-disability).

       In the present case, the ALJ reasonably incorporated Plaintiff’s disabilities in his

hypotheticals. In Plaintiff’s testimony before the ALJ, Plaintiff indicated that both her mental

and physical capabilities were limited due to her depression, anxiety, and medication side effects.

(R:39–44). By limiting Plaintiff’s physical and mental capabilities in his hypotheticals, the ALJ

reasonably incorporated these limitations. (R:49–50). Further, the ALJ clearly considered



                                                13
Plaintiff’s depression, anxiety, and medication side effects when he determined that Plaintiff had

severe ventricular tachycardia, affective disorder, and anxiety disorder at step two. (R: 12–13).

The ALJ’s subsequent RFC determination also mirrored the ALJ’s hypotheticals and step-two

findings. (R:15–16, 49–50). Finally, at the hearing, Plaintiff’s counsel had the opportunity to

point out and correct any inconsistencies or deficiencies in the ALJ’s hypotheticals. Counsel

failed to do so.

                   iii. The ALJ did not err when he determined that Plaintiff could not
                        perform her past relevant work

        Plaintiff argues that the ALJ made inconsistent findings regarding Plaintiff’s RFC and her

past relevant work. (ECF. No 19:16). Specifically, the ALJ found Plaintiff capable of performing

light work but the ALJ also determined that she could no longer perform her past relevant work,

which was sedentary. (Id.).

        Before filing her case, Plaintiff worked for State Farm. (R:38). The VE indicated that

Plaintiff’s employment at State Farm can be classified as sedentary with a Specific Vocational

Preparation (“SVP”) level of six. (R:49). In response to the ALJ’s hypotheticals, covering both

light and sedentary work, the VE responded with three jobs at the sedentary level with a SVP

level of two. (Id.). The three jobs were: order clerk, sedentary, code 209.567-014; telephone

information clerk, sedentary, code 237.367-046; and charge account clerk, sedentary, code

205.367-014. (R:49–50). In his opinion, the ALJ found Plaintiff capable of performing light

work, and the ALJ also determined that there were jobs that existed in significant numbers in the

national economy that Plaintiff could perform. (R:15–16, 23–24).

        The Dictionary of Occupational Titles (“DOT”), published by the United States

Department of Labor, identifies the SVP required to perform a particular job. U. S. DEP’T      OF

LABOR, DICTIONARY OF OCCUPATIONAL TITLES (4th ed. 1991). SVP is defined as the amount of

                                                14
time required by a typical worker to learn the techniques, acquire the information, and develop

the facility needed for average performance in a specific job-worker situation. Id. at Appendix C.

SVP is classified on a scale of one to nine, with level one requiring the shortest time and level

nine requiring the longest. Id. However, as SSR 00–4p notes: “The DOT lists maximum

requirements of occupations as generally performed, not the range of requirements of a particular

job as it is performed in specific settings. A VE, VS, or other reliable source of occupational

information may be able to provide more specific information about jobs or occupations than the

DOT.”

        In this case, the ALJ did not make any inconsistent findings. As the Commissioner

correctly points out, the ALJ indicated that Plaintiff cannot perform her past relevant work

because of the mental demands. (ECF. No. 22:10). Plaintiff could still perform her past relevant

work when accounting only for her physical capabilities. The jobs provided by the VE all

contained a SVP level of two. Thus, due to the ALJ properly accounting for Plaintiff’s mental

capabilities, the ALJ’s RFC determination of light work was not inconsistent with the ALJ’s

finding that Plaintiff could no longer perform her past relevant work, which was sedentary.

                  iv. The ALJ committed harmless error

        Plaintiff also argues that the ALJ incorrectly labeled the jobs provided by the VE as light

work when the DOT and the VE listed the jobs as sedentary. (ECF. NO. 19:17, R:23).

        In his hypotheticals, the ALJ covered both light and sedentary work. (R:49–52). In

response to the ALJ’s hypotheticals, the VE correctly listed the jobs as sedentary with a SVP

level of two. (R:49–52). The ALJ relied on the VE’s testimony to determine if there were

alternative jobs that Plaintiff could perform. (R:23–24). While the ALJ incorrectly labeled these

jobs as light, the ALJ found Plaintiff to be capable of light work. (R:15–16). Further, because the



                                                15
ALJ determined that Plaintiff can perform light work, she should be able to perform sedentary

work. See 20 C.F.R. §§ 404.1567, 416.967 (listing the requirements for light and sedentary

work). In any event, because the actual exertion levels of those jobs were sedentary, Plaintiff can

perform those jobs without any problems or concerns. Thus, the ALJ committed harmless error

by incorrectly listing the jobs’ exertion level.

                    v. The ALJ did not err by failing to consider Plaintiff’s off-task
                       percentage of 20 percent

       Finally, Plaintiff argues that the ALJ failed to “properly consider Plaintiff’s off-task

percentage of 20 percent.” (ECF. No. 19:17). Again, this argument is without merit.

       In the ALJ’s examination of the VE, the VE indicated that generally an employee could

be off task 15 percent of the workday and still maintain employment. (R:51–52). In cross

examination by Plaintiff’s counsel, the VE indicated that the same hypothetical employee could

not be off task 20 percent of the workday and still maintain employment. (R:52–53).

       The ALJ, however, never found that Plaintiff needed to be off task 20 percent of the time.

Further, if Plaintiff argues that she required being off task 20 percent of the time, such argument

also fails. As mentioned earlier, substantial evidence supports the ALJ’s findings regarding

Plaintiff’s physical and mental capabilities. In conclusion, the ALJ did not err by failing to

include Plaintiff’s off-task percentage of 20 percent, and substantial evidence supports the ALJ’s

decision.

                                          CONCLUSION

       Substantial evidence supports the ALJ’s decision regarding Plaintiff’s physical

limitations, the ALJ’s evaluation of Dr. Gonzalez’s opinion, the ALJ’s determination that

Plaintiff’s impairment or combination of impairments did not meet one of the listed impairments,




                                                   16
and the ALJ’s RFC determination. Based on the foregoing, the Court hereby ORDERS that the

decision of the Commissioner be AFFIRMED.

      SIGNED this 31st day of January, 2019.




                                  ROBERT F. CASTANEDA
                                  UNITED STATES MAGISTRATE JUDGE




                                           17
